259 S.W.3d 629 (2008)
STATE of Missouri, Respondent,
v.
Edward Lee MEEKS, Appellant.
No. WD 67972.
Missouri Court of Appeals, Western District.
August 19, 2008.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, and Cory L. Atkins, Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.

ORDER
PER CURIAM.
Appellant raises as plain error the trial court's advising the prosecutor how to present a portion of its case. Judgment affirmed. Rule 30.25(b).